Citation Nr: 1001946	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-26 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim concerning the character of the appellant's 
discharge.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The appellant had active duty service from May 1966 to 
November 1972.  A May 1979 administrative decision indicates 
that this period of service was terminated by a discharge 
issued under dishonorable conditions that bars the payment of 
VA benefits.  As indicated above, the character of the 
appellant's discharge is currently at issue.

As noted below, this case concerns a prior final denial.  The 
Board has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
actions of the RO and has recharacterized the issue 
accordingly.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown,  4 Vet. App. 239, 244 (1993).

The appellant's reopened claim is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1979 administrative decision, the Columbia, 
South Carolina VARO determined that the appellant's period of 
service was terminated by a discharge issued under 
dishonorable conditions that bars the payment of VA benefits; 
the appellant was notified of this decision in June 1979 but 
did not appeal the decision.

2.  Evidence received since May 1979 includes military 
records that were in existence at the time of the prior 
administrative decision.






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
appellant's claim concerning the character of his discharge.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the claim was received 
subsequent to August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." New 
and material evidence can be "neither cumulative nor 
redundant" of the evidence of record at the time of the last 
prior final denial of the claim and must also "raise a 
reasonable possibility of substantiating the claim."  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, in a May 1979 administrative decision, the 
Columbia, South Carolina VARO determined that the appellant's 
period of service was terminated by a discharge issued under 
dishonorable conditions that bars the payment of VA benefits.  
The appellant was notified of this decision in June 1979 but 
did not appeal the decision.  The Board therefore finds that 
the May 1979 administrative decision is final under 38 
U.S.C.A. § 7105(c).  The question for the Board now is 
whether new and material evidence has been received by the RO 
in support of the claim since the issuance of that decision.

In this regard, the Board notes that, apparently as of July 
1979 (as indicated in an accompanying note), the claims file 
now includes additional service personnel records containing 
information as to the appellant's in-service court martial.  
Under 38 C.F.R. § 3.156(c), at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
Such records include, but are not limited to: (i) service 
records that are related to a claimed in-service event, 
injury, or disease, regardless of whether such records 
mention the claimant by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim.  38 C.F.R. 
§ 3.156(c)(1).  This section, however, does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source.  
38 C.F.R. § 3.156(c)(2).

In this case, the appellant's newly received service records 
date from his period of service and were in existence at that 
time.  There is no indication that VA could not have obtained 
these records when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records.  Accordingly, the records 
suffice to reopen the Appellant's claim.

For reasons described in greater detail below, the Board has 
determined that additional development and adjudication is 
warranted in this case prior to a final Board adjudication.  
As the case is subject to additional development on remand, 
as described below, the Board will not address in this 
portion of the decision whether VA has fulfilled its 
notification and assistance requirements, found at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).


ORDER

New and material evidence has been received to reopen a claim 
concerning the character of the appellant's discharge.


REMAND

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  

In the present case, the RO has not furnished a notice letter 
to the appellant to date.  The Board is mindful of 38 C.F.R. 
§ 3.12(c)(6), which addresses cases of absence without 
official leave (AWOL) and describes factors to be considered 
in determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  Given these 
provisions, the Board does not find that this case is 
governed by 38 C.F.R. § 3.159(b)(3), under which there exists 
no duty to provide section 38 U.S.C.A. § 5103(a) notice when, 
as a matter of law, entitlement to the benefit claimed cannot 
be established.  Finally, while the RO included 38 C.F.R. § 
3.12(c)(6) in a June 2009 Statement of the Case, the RO did 
not later readjudicate the claim.  Rather, a comprehensive 
notice letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  See generally Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the appellant about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the appellant.  The full 
provisions of 38 C.F.R. § 3.12 must be 
included in this letter.  

2.  After completion of the above 
development, the appellant's claim 
concerning character of discharge should 
be readjudicated.  If the determination 
remains adverse to the appellant, he 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


